Citation Nr: 0604595	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  96-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 20 percent for a 
right calcaneocuboid subluxation with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 1994 and April 
2002 by the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Although an increased 
20 percent rating for the veteran's right calcaneocuboid 
subluxation with traumatic arthritis was granted in a 
February 2003 supplemental statement of the case, as a higher 
schedular evaluation for this disability is possible the 
issue remains for appellate review.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

A review of the record also shows the veteran perfected his 
appeal for entitlement to service connection for a left knee 
disorder in June 2003.  Although this issue was not included 
on the veteran's January 2006 brief, the Board finds no 
indication that the appeal has been either resolved or 
withdrawn.

Records show the appellant failed to appear, without 
indication of cause, for a scheduled personal hearing in 
August 2004.  Therefore, his request for a Board hearing must 
be considered as having been withdrawn.  See 38 C.F.R. 
§ 20.702 (2005).

The Board notes that the veteran's January 2006 brief, in 
essence, raised the issue of entitlement to a separate rating 
for arthritis of the right ankle.  It is significant to note 
that the present increased rating issue on appeal has been 
evaluated as a foot disability, 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, and that service connection has also been 
established for residuals of a right distal tibia fracture 
under Diagnostic Code 5262 which may include consideration 
for an ankle impairment.  This separate right ankle rating 
issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his service connection claim and of which 
parties were expected to provide such evidence including by 
correspondence dated in February 2003.  There is no 
indication, however, that he was provided such notice for the 
increased rating issue on appeal.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim, make reasonable efforts to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a Federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159 (2005).  

In this case, the Board notes that the issues on appeal were 
last addressed by the RO in a February 2003 supplemental 
statement of the case and in a May 2003 statement of the 
case, but that evidence pertinent to these claims was 
subsequently added to the record.  As the veteran has not 
waived agency of original jurisdiction consideration of this 
evidence, the case must be remanded for additional 
development.  38 C.F.R. § 20.1304(c) (2005).  

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his increased rating claim, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that he is 
expected to provide, and (4) to request 
or tell him to provide any evidence in 
his possession that pertains to the 
claim.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
which treated the veteran for disability 
of the right foot, ankle or leg since 
2005.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3. The veteran should be afforded a VA 
orthopedic examination to evaluate the 
disability of the right foot, ankle and 
leg.  All indicated tests and studies are 
to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should describe 
all symptomatology due to the veteran's 
service-connected right leg and foot 
disabilities, and their impact on the 
right ankle.  In reporting the results of 
range of motion testing in degrees, the 
examiner should specifically identify any 
excursion of motion accompanied by pain. 
The physician should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain. 
Tests of joint motion against varying 
resistance should be performed. The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described. To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion. The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion. The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work. The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

